Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/15/2022 has been entered.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Allowable Subject Matter
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a hermetic blower for high-temperature gas, comprising a blower unit in which the inside is hermetic so as to prevent an internal working fluid from being leaked to the outside; a motor unit supplying power to the blower unit; a magnetic coupling unit indirectly connecting the blower unit and the motor unit by using a magnetic force; and a cover unit which is formed in a hollow cylindrical shape so that the magnetic coupling unit is positioned in the cover unit, wherein the blower unit includes a housing, a blower shaft which rotates by receiving the power from the motor unit, an impeller which rotates with being coupled to one end of the blower shaft to generate a flow of a fluid, a heat shield shielding heat generated while the blower shaft operates, a sealing cap covering the other end of the blower shaft to seal the -4-Patent Application No. 17/037,059 Reply to Final Office Action of May 2, 2022 housing, a bearing member supporting an axial force of the blower shaft, a volute guiding the flow of the working fluid from a centrifugal direction to a linear direction based on a rotational center axis of the blower shaft, and a diffuser coupled to one side of the volute and restoring a pressure of the working fluid reduced by the volute, wherein the housing includes a protrusion vertically protruding from an outer circumferential surface of the housing at a central portion of the housing so as to be coupled with the cover unit, wherein the blower unit receives the power from the motor unit by the magnetic coupling unit while being indirectly connected to the motor unit, wherein the blower unit is sealed by the sealing cap so as to prevent the working fluid from being leaked to the outside of the housing, wherein the blower unit is indirectly connected to the motor unit by using the magnetic force between a male magnetic coupling installed inside the sealing cap and a female magnetic coupling coupled to the motor unit when the sealing cap is inserted into the female magnetic coupling, wherein the male magnetic coupling has an uneven shape along a circumference of the male magnetic coupling such that a plurality of projections protrude from a radially inner surface of the male magnetic coupling and each projection of the plurality of projections extends axially along the male magnetic coupling, wherein the cover unit includes a guide unit which is formed to protrude on both -5-Patent Application No. 17/037,059Reply to Final Office Action of May 2, 2022end portions of the cover unit, wherein the guide unit includes a first guide vertically protruded from one end of the cover unit so as to be coupled with the protrusion of the housing and wherein the magnetic coupling unit is positioned inside the cover unit with a cap when the motor unit is coupled with the cover unit; however, the prior art of record does not further disclose or reasonably teach in combination and a second guide vertically protruded from the other end of the cover unit and then bent at an end thereof toward the motor unit so as to be coupled with the motor unit, wherein the cover unit covers a portion of the housing so as to support the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746